DETAILED ACTION
	This non-final rejection is responsive to RCE filed November 18, 2022.  Claims 1-3, 5-7, 9, 10, 12, 16 and 17 are currently amended.  Claims 1-20 are pending in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10 and 16 are objected to because of the following informalities:  Claims 1, 10 and 16 recite “additional metadata”.  However, there is no mention of any other metadata and thus the language “additional” is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock et al. (US 2015/0242417 A1) (‘Spurlock’) in view of Shemer et al. (US 2020/0117552 A1) (‘Shemer’).
With respect to claims 1 and 10, Spurlock teaches a method, comprising: 
receiving, by a cloud-based service, a physical backup image for an organization, the physical backup image including backup data (paragraphs 33 and 35);
converting, by the cloud-based service, the physical backup image to a logical backup (logical layer) by extracting the backup data from the physical backup image and enhancing the extracted backup data with additional metadata (paragraphs 36 and 38);
maintaining, by the cloud-based service, the logical backup according to a first retention policy (backup data retention) (paragraph 38); 
receiving, by the cloud-based service, a data preservation request (eDiscovery request) for a subset of data that is less than all of the backup data stored in the logical backup, the data preservation request including a set of data parameters (paragraphs 6 and 37); 
retrieving, by the cloud-based service, the subset of data from the time-series data lake by using the set of data parameters to query the additional metadata in the logical backup (paragraphs 37-38); and 
storing, by the cloud-based service, in response to the data preservation request, the subset of data in a particular storage location that retains data according to a second, different retention policy (subset of data associated with eDiscovery are stored according to eDiscovery data retention, and may be stored separately) (paragraph 38).
Although Spurlock teaches backup data being associated with creation/modification times, Spurlock does not explicitly teach a timestamp associated with the physical backup image; maintaining the logical backup in a time-series data lake;
Shemer teaches a timestamp associated with the physical backup image (paragraph 47); and
 maintaining the logical backup in a time-series data lake (paragraphs 29 and 49).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified backup data of Spurlock to include a timestamp associated with backup and to store backup data in a time-series data lake as taught by Shemer to enable backup of time series data.  A person having ordinary skill in the art would have been motivated to make the modification because Spurlock already associates data with timestamps and stores logical data. 

With respect to claim 2, Spurlock in view of Shemer teaches wherein the first retention policy specifies that a first portion of the logical backup is to be deleted after a first time period and the second retention policy specifies that the first portion is to be deleted after a second, longer time period (Spurlock, paragraph 38).

	With respect to claim 4, Spurlock in view of Shemer teaches wherein the particular storage location is a dedicated sub-repository within the time-series data lake (Spurlock, paragraph 38; Shemer, paragraphs 21, 29 and 49).

	With respect to claim 5, Spurlock in view of Shemer teaches wherein the logical backup is an APACHE Parquet format (Spurlock, paragraph 38).  This limitation represents non-functional descriptive material as the format does not appear to affect the functionality of the invention.

	With respect to claim 6, Spurlock in view of Shemer teaches wherein the backup data includes data from a plurality of data sources (Spurlock, paragraph 32), and wherein the set of data parameters includes a data source identifier usable to identify one of a plurality of data sources included in the backup data (paragraphs 7-8 and 36).

With respect to claim 7, Spurlock in view of Shemer teaches the method of claim 6, wherein the set of data parameters includes an access control identifier (Spurlock, paragraphs 7-8 and 36).

	With respect to claim 16, Spurlock teaches a method, comprising: 
providing, by a cloud-based service, a data lake service that maintains backup data for an  organization (paragraphs 33 and 35), the data lake service maintaining a data lake that: stores a logical backup according to a first retention policy (paragraph 38), the logical backup being generated by converting a physical backup image and extracting backup data, and wherein the logical backup is enhanced with additional metadata extracted from the backup data (paragraphs 36 and 38); 
receiving, by the cloud-based service from a requesting entity, a data preservation request to preserve a subset of data that is less than all of the backup data stored in the logical backup associated with the first organization that matches one or more search criteria (paragraphs 6 and 37); and 
storing, by the cloud-based service, the subset of data that matches the one or more search criteria in a particular storage location, wherein the particular storage location retains data according to a second, different retention policy (paragraph 38).
Spurlock does not explicitly teach maintaining the logical backup in a time-series data lake;
Shemer teaches maintaining the logical backup in a time-series data lake (paragraphs 29 and 49).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified backup data of Spurlock to store backup data in a time-series data lake as taught by Shemer to enable backup of time series data.  A person having ordinary skill in the art would have been motivated to make the modification because Spurlock already associates data with timestamps and stores logical data. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spurlock in view of Shemer as applied to claim 1 above, and further in view of Harper et al. (US 2016/0065498 A1) (‘Harper’).

With respect to claim 3, B Spurlock in view of Shemer teaches the time series data lake.
Spurlock in view of Shemer does not explicitly teach record-level checksums for the extracted backup data.
Harper teaches record-level checksums for the extracted backup data (paragraphs 84-85).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the data lake of Shemer to include record-level checksums to assist in audit and recovery operations, thereby improving the data lake and access to data.  A person having ordinary skill in the art prior the filing date of the invention would have been motivated to make the combination because Shemer teaches checking data sources and thus the modification would entail using checksums to do the checking.

Claims 8, 9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spurlock in view of Shemer as applied to claim 1 above, and further in view of Brockway.

With respect to claim 8, Spurlock in view of Shemer teaches claim 1.
Spurlock in view of Shemer does not explicitly teach further comprising: subsequent to the storing the subset of data in the particular storage location, receiving, by the cloud-based service, updated backup data for the organization; and storing, by the cloud-based service, the updated backup data in the time-series data lake.
Brockway teaches further comprising: subsequent to the storing the subset of data in the particular storage location, receiving, by the cloud-based service, updated backup data for the organization (Brockway, paragraphs 51, 54, 133 and 154); and storing, by the cloud-based service, the updated backup data in the time-series data lake (Brockway, paragraphs 51, 54, 133 and 154).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

	With respect to claim 9, Spurlock in view of Shemer teaches claim 1.
Spurlock in view of Shemer does not teach subsequent to the storing the subset of data in the particular storage location, monitoring, by the cloud-based service, updated backup data added to the time-series data lake to determine whether any of the updated backup data matches one or more search criteria specified in the request for the subset of data, and  
automatically storing, by the cloud-based service, matching updated backup data in a storage location that retains data according to the second, different retention policy.
Brockway teaches subsequent to the storing the subset of data in the particular storage location, monitoring, by the cloud-based service, updated backup data added to the time-series data lake to determine whether any of the updated backup data matches one or more search criteria specified in the request for the subset of data (Brockway, paragraphs 133-134 and 154), and  
automatically storing, by the cloud-based service, matching updated backup data in a storage location that retains data according to the second, different retention policy (paragraphs 46, 96, 98, 126, and 149).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

With respect to claim 11, Spurlock in view of Shemer teaches claim 10.
Spurlock in view of Shemer does not teach wherein the retrieving the subset of data includes executing a query against the time-series data lake at a first point in time, wherein the subset of data includes data that matches the query at the first point in time.
Brockway teaches wherein the retrieving the subset of data includes executing a query against the time-series data lake at a first point in time, wherein the subset of data includes data that matches the query at the first point in time (Brockway, paragraphs 48, 166, and 190).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

With respect to claim 12, Spurlock in view of Shemer teaches claim 10.
Spurlock in view of Shemer does not teach subsequent to the storing the subset of data in the particular storage location, receiving updated backup data for the organization); storing the updated backup data in the time-series data lake; and monitoring the updated backup data in the time-series data lake to determine whether any of the updated backup data matches one or more search criteria included in the request for the subset of data.
Brockway teaches subsequent to the storing the subset of data in the particular storage location, receiving updated backup data for the organization (Brockway, paragraphs 51, 54, 133 and 154); storing the updated backup data in the time-series data lake (Brockway, paragraphs 51, 54, 133 and 154); and monitoring the updated backup data in the time-series data lake to determine whether any of the updated backup data matches one or more search criteria included in the request for the subset of data (Brockway, paragraphs 133-134 and 154).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

With respect to claim 13, Spurlock in view of Shemer and Brockway teaches wherein the operations further comprise: receiving information identifying a frequency with which the time-series data lake is to be monitored for data matching the one or more search criteria, wherein the monitoring is performed periodically based on the identified frequency (Brockway, paragraphs 73, 87, 97-98, 134, and 166).

With respect to claim 14, Spurlock in view of Shemer and Brockway teaches wherein the monitoring includes querying the time-series data lake for data that was added to the time-series data lake subsequent to a first point in time at which the subset of data was retrieved from the time-series data lake (Brockway, paragraphs 48, 98, 133, 166, and 190).

With respect to claim 15, Spurlock in view of Shemer and Brockway teaches wherein the operations further comprise: based on the monitoring, identifying a second subset of data associated with the organization that matches the one or more search criteria; and storing the second subset of data in the particular storage location (Brockway, paragraphs 126, 130, 133-134).

With respect to claim 17, Spurlock in view of Shemer teaches claim 16.
Spurlock in view of Shemer does not teach wherein, based on the second, different retention policy, the cloud-based service retains data in the particular storage location until a second request is received, from one or more authorized users, to release the subset of data.
Brockway teaches wherein, based on the second, different retention policy, the cloud-based service retains data in the particular storage location until a second request is received, from one or more authorized users, to release the subset of data (Brockway, paragraphs 112, 139, 141, and 156).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

With respect to claim 18, Spurlock in view of Shemer teaches claim 16.
Spurlock in view of Shemer does not teach encrypting, by the cloud-based service, the subset of data to generate an encrypted subset of data, wherein the storing includes storing the encrypted subset of data in the particular storage location.
Brockway teaches encrypting, by the cloud-based service, the subset of data to generate an encrypted subset of data, wherein the storing includes storing the encrypted subset of data in the particular storage location (Brockway, paragraphs 51, 58, 71 and 86).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

With respect to claim 19, Spurlock in view of Shemer teaches claim 16.
Spurlock in view of Shemer does not teach generating, by the cloud-based service, for the subset of data, a tag value that is usable to identify the subset of data that matches the one or more search criteria; and wherein the storing the subset of data includes storing the tag value in the particular storage location with the subset of data.
Brockway teaches generating, by the cloud-based service, for the subset of data, a tag value that is usable to identify the subset of data that matches the one or more search criteria (Brockway, paragraphs 81, 83, 85-86, 126 and 130); and
 wherein the storing the subset of data includes storing the tag value in the particular storage location with the subset of data (Brockway, paragraphs 97, 99 and 126).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

With respect to claim 20, Spurlock in view of Shemer teaches claim 16.
Spurlock in view of Shemer does not teach subsequent to the storing, receiving, by the cloud-based service from a requesting user, a subsequent request to access the subset of data; initiating, by the cloud-based service, one or more authentication operations for the requesting user; and in response to the requesting user satisfying the one or more authentication operations, providing, by the cloud-based service, the subset of data to the requesting user
Brockway teaches subsequent to the storing, receiving, by the cloud-based service from a requesting user, a subsequent request to access the subset of data (Brockway, paragraphs 103, 119 and 125); initiating, by the cloud-based service, one or more authentication operations for the requesting user (Brockway, paragraphs 103, 119 and 125); and 
in response to the requesting user satisfying the one or more authentication operations, providing, by the cloud-based service, the subset of data to the requesting user (Brockway, paragraphs 103, 119 and 125).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Spurlock by the teaching of Brockway to enable improved handling of data for legal compliance (Brockway, abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167